DECISION
PER CURIAM:
This record was submitted to us on its merits. The appellant entered a guilty plea to three allegations of fraternization by engaging in sexual relations with an enlisted woman who was assigned to his organization. He was sentenced to a dismissal, total forfeitures and to be reprimanded. The convening authority approved only so much of the sentence as provided for a dismissal, “forfeiture of $1553.00 per month until the dismissal is ordered executed,” and a reprimand.
We are convinced that the forfeiture provisions in the convening authority’s action did not comply with the express terms of R.C.M. 1003(b)(2) which state “[ujnless a total forfeiture is adjudged, a sentence to forfeiture shall state the exact amount in whole dollars to be forfeited each month and the number of months the forfeiture will last.” Emphasis added. We will correct this error by limiting the forfeitures to a one month period. United States v. White, 23 M.J. 859 (A.C.M.R.1987).
The findings of guilty and only so much the sentence as provides for a dismissal, forfeiture of $1553.00 and a reprimand are
AFFIRMED.